IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0273
                             Filed August 19, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JENNIFER BARBARA CARTER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, Paul B. Ahlers,

District Associate Judge.



      A defendant appeals the sentence entered following her plea of guilty to

operating while intoxicated, second offense. AFFIRMED.



      Sarah A. Reindl of Reindl Law Firm, Mason City, for appellant.

      Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Eric Simonson, County Attorney, and Jonathan M. Murphy, Assistant

County Attorney, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                            2


DOYLE, P.J.

       Jennifer Carter appeals her sentence following her plea of guilty to

operating while intoxicated, second offense, an aggravated misdemeanor, in

violation of Iowa Code section 321J.2 (2013).1 Carter asserts the district court

abused its discretion when it imposed a sentence of two years in prison, the

maximum sentence for the offense.

       The presentence investigation report recommended probation and

substance-abuse evaluation and treatment. At the sentencing hearing, the State

recommended “two years’ prison” because Carter “was discharged [from

substance abuse treatment] unsuccessfully . . . due to not being in services for

[thirty] days” and stated “incarceration would be best for [Carter for] rehabilitation

purposes.”    Carter requested “270 days with all but between 21 and 30

suspended, probation to the Department of Corrections for 2 years, follow

through with substance abuse treatment, and a fine.” After hearing testimony

and arguments, the district court stated:

       The goals of sentencing, Ms. Carter, are to provide for your
       rehabilitation and the protection of the community. To the extent
       these details have been made known to me, I have taken into
       account your age, your employment history and current obligations
       in the home, your family circumstances and obligations, the nature
       of the offense and facts and circumstances surrounding it, your
       substance abuse situation and circumstances surrounding the
       recommendations for treatment, your prior criminal history, and the
       recommendations of the parties. Ms. Carter, you mentioned there
       being an epiphany for you. There have been many opportunities
       for you to have an epiphany. I’m looking at theft, theft, theft, theft,

1
  Carter was originally charged with operating while intoxicated (OWI), third offense, a
class “D” felony, in violation of Iowa Code sections 321J.2(1) and 321J.2(2)(c). She had
been previously convicted of operating while intoxicated in 2006 and 2009. As part of
the plea agreement, the charge was reduced to OWI, second offense, an aggravated
misdemeanor.
                                           3


       OWI, OWI, leaving the scene of an accident. And now here we are
       again on another OWI, the third one since 2005. I am mindful of
       the obligations that you have at home and that you have people
       that you care about and that care about you and that rely upon you.
       And by the letters I read and the testimony I heard here today, you
       have—you are a very good support system for a lot of people. But
       the thing is almost everybody you encounter on the road has
       people that care about them and love them and that they love and
       that rely on them. And you expose them to harm every time you do
       this, and they don’t get to vote on it. You get to vote on your
       decision to jeopardize yourself and the people you love and care
       about and that rely on you. All those people that you encounter on
       the road don’t get to vote because you are casting that vote for
       them.      And for you to do that three times since 2005 is
       unacceptable. As I mentioned earlier in the hearing, I am also
       troubled to the point of being mind-boggled over how you commit
       this crime in July, essentially get kicked out of the treatment in
       October for failing to follow through, you enter a plea in December
       with a sentencing hearing in February, and have made nothing but
       token—in my view token efforts to reinitiate that treatment. So I
       find that troubling as well.

After factoring in all the above, and in “trying to provide for [Carter’s] rehabilitation

and the protection of the community,” the court sentenced Carter to two years in

prison.

       We review a sentence imposed in a criminal case for an abuse of

discretion. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). A sentence that

is within the statutory limits is cloaked with a strong presumption in its favor. See

id. We will not find an abuse of discretion unless we are able to discern that the

decision was exercised on grounds or for reasons clearly untenable or

unreasonable. See id. It is not an abuse of discretion for a court to reject the

sentencing recommendation of a presentence investigator. See State v. Taylor,

490 N.W.2d 536, 539 (Iowa 1992).

       Upon our review of the record and the briefs, we find no abuse of

discretion in the district court’s sentencing decision. The sentence imposed was
                                       4


within the statutory maximum, and the court articulated and weighed all the

pertinent factors in determining the sentence.    We therefore affirm Carter’s

conviction and sentence pursuant to Iowa Court Rule 21.26(1)(a) and (e).

      AFFIRMED.